Case: 7:20-cv-00134-HRW Doc #: 19 Filed: 07/30/21 Page: 1 of 8 - Page ID#: 1378




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                    At PIKEVILLE

Civil Action No. 20-134-HRW


MICHAEL PRESLEY,                                                                PLAINTIFF,


v.                        MEMORANDUM OPINION AND ORDER


COMMISSIONER OF SOCIAL SECURITY,                                                 DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. '405(g) to challenge a final

decision of the Defendant denying Plaintiff=s application for disability insurance benefits. The

Court having reviewed the record in this case and the dispositive motions filed by the parties,

finds that the decision of the Administrative Law Judge is supported by substantial evidence and

should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed his current application for disability insurance benefits on in September

2018, alleging disability beginning in April 2018, due to right shoulder, arm, wrist, and hand

pain; back problems; hearing problems; and arthritis. This application was denied initially and

on reconsideration. Thereafter, upon request by Plaintiff, an administrative hearing was

conducted by Administrative Law Judge Therese Hardiman (hereinafter AALJ@), wherein

Plaintiff, accompanied by counsel, testified. At the hearing, Nadine Hanzes, a vocational expert

(hereinafter AVE@), also testified.

       At the hearing, pursuant to 20 C.F.R. ' 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:
Case: 7:20-cv-00134-HRW Doc #: 19 Filed: 07/30/21 Page: 2 of 8 - Page ID#: 1379




       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. ' 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant=s impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant=s impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 44 years

old at the time he alleges he became disabled. He has completed one year of college. His past

relevant work experience consists of work as an electrician.

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability.

       The ALJ then determined, at Step 2, that Plaintiff suffers from degenerative joint disease

in both shoulders with past right shoulder surgery, right wrist bone spurs with past surgery, and

hearing loss, which he found to be Asevere@ within the meaning of the Regulations.

       At Step 3, the ALJ found that Plaintiff=s impairments did not meet or medically equal any

of the listed impairments.

       The ALJ further found that Plaintiff could not return to his past relevant work but

determined that he has the residual functional capacity (ARFC@) to perform a range of light work

                                                   2
Case: 7:20-cv-00134-HRW Doc #: 19 Filed: 07/30/21 Page: 3 of 8 - Page ID#: 1380




as defined in 20 C.F.R. § 404.1567(b) (lifting and carrying 10 pounds frequently and 20 pounds

occasionally) but that he could not push or pull with his right arm; could not reach overhead with

his right arm; could never climb ladders, ropes, or scaffolds; could occasionally climb ramps and

stairs, balance, stoop, knee, crouch, and crawl; and should avoid noise, vibration, and hazards

such as heights.

        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE.

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiff=s request for review and adopted the ALJ=s decision

as the final decision of the Commissioner . Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner=s decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ=s decision is supported by

substantial evidence. "Substantial evidence@ is defined as Asuch relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).    If the Commissioner=s decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983). AThe court may


                                                  3
Case: 7:20-cv-00134-HRW Doc #: 19 Filed: 07/30/21 Page: 4 of 8 - Page ID#: 1381




not try the case de novo nor resolve conflicts in evidence, nor decide questions of credibility.@

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6th Cir. 1988).

Finally, this Court must defer to the Commissioner=s decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

          B.     Plaintiff=s Contentions on Appeal

          Plaintiff contends that the ALJ=s finding of no disability is erroneous because: (1) the

ALJ did not find his back pain to be “severe” at Step 2; (2) the ALJ did not adequately consider

his left arm and right wrist problems; and (3) the hypothetical posed to the VE was flawed and as

such cannot be considered to be substantial evidence that supports the ALJ’s decision.

          C.     Analysis of Contentions on Appeal

          Plaintiff=s first claim of error is that the ALJ did not find his back pain to be “severe” at

Step 2.

          Based upon the record, this Court finds that the ALJ=s determination was based upon

substantial evidence. The Court is mindful of the fact that the Step 2 severity regulation, codified

at 20 C.F.R. '' 404.1520 and 404.1521, has been construed as a de minimus hurdle and that, in

the majority of cases, Aa claim for disability may not be dismissed without consideration of the

claimant=s vocational situation@. See Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988). If

there is at least one medically determinable, severe impairment, the claim survives and the ALJ

must consider all medically determinable impairments, severe and non-severe, in the remaining

steps of the analysis. 20 C.F.R. § 404.1545(a)(1). As Defendant points out, “the failure to find a


                                                     4
Case: 7:20-cv-00134-HRW Doc #: 19 Filed: 07/30/21 Page: 5 of 8 - Page ID#: 1382




particular medically determinable impairment severe at step two is usually not reversible error”.

See Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987)(emphasis

added). Error may be found if the impairments at issue resulted in functional limitation beyond

those assessed by the ALJ.

       Plaintiff seeks reversal on the basis that the ALJ found that there were no records of

imaging, such as MRIs, x-rays, or CT scans, in the record documenting his back problems.

Although, contrary to the ALJ’s statement, there are references to such imaging in the record, the

issue when alleging error at Step 2 is whether the impairment deemed not severe resulted in

functional limitation beyond those assessed by the ALJ. In other words, because the ALJ

proceeded beyond Step 2, the ultimate question is whether the RFC accurately reflects Plaintiff’s

impairments, severe and otherwise. In this case, this ALJ specifically discussed Plaintiff’s back

problems. Moreover, it is clear from the RFC of light work with significant postural restrictions

that the ALJ accounted for Plaintiff’s back pain. The Court finds no reversible error in this

regard. To the extent that Plaintiff suggests that this evidence is open to another interpretation

that favors her claim, the Court declines to reweigh the evidence in this fashion. See Longworth

v. Commissioner of Social Security, 402 F.3d 591, 595 (6th Cir. 2005)( If the Commissioner=s

decision denying benefits is supported by substantial evidence, as it is here, the Court must

affirm that decision).

       Plaintiff=s second claim of error is that the ALJ did not adequately consider his left arm

and right wrist problems. Specifically, Plaintiff maintains that the ALJ improperly disregarded

state agency physician Walter Goo, M.D.’s opinion that he should be limited to only frequent

handling.


                                                  5
Case: 7:20-cv-00134-HRW Doc #: 19 Filed: 07/30/21 Page: 6 of 8 - Page ID#: 1383




       The regulations governing claims filed on or after March 27, 2017, no longer mandate

particularized procedures that the adjudicator must follow in considering opinions from treating

sources (e.g., requirement that adjudicators must “give good reasons” for the weight given a

treating source opinion). Compare 20 C.F.R. § 404.1527(c)(2) (2016) and 20 C.F.R. §

404.1527(c)(2) (2017) with 20 C.F.R. § 404.1520c(b) (2017). Rather, the ALJ focuses on the

persuasiveness of the medical opinion(s) using the following five factors: (1) Supportability (2)

Consistency (3) Relationship with the claimant (which includes) (i) Length of the treatment

relationship (ii) Frequency of examinations (iii) Purpose of the treatment relationship (iv) Extent

of the treatment relationship (v) Examining relationship(4) Specialization (5) Other factors. 20

C.F.R. § 404.1520c(a)-(c) (2017). The ALJ will explain how he or she considered the factors of

supportability and consistency, which are the two most important factors in determining the

persuasiveness of a medical source’s medical opinion or a prior administrative medical finding.

20 C.F.R. § 404.1520c(b)(2) (2017). The ALJ must explain in his or her decision how persuasive

he or she finds a medical opinion(s) and/or a prior administrative medical finding(s) based on

these two factors. Id. The ALJ may, but is not required to, explain how he or she considered the

other remaining factors. 20 C.F.R. § 404.1520c(b)(3) (2017).

       In this case, the ALJ discussed Dr. Goo’s assessment, which for the most part, is

consistent with other opinion evidence in the record. However, the ALJ noted that his opinion

that Plaintiff be limited to only frequent handling was not supported or consistent with the

record. For example, Plaintiff was able to make a full fist with his right hand and his right wrist

and hand were intact from a neurovascular and sensation standpoint (Tr. 33; see Tr. 923). Given

that consistency and supportability are the two most important factors in weighing opinion


                                                 6
Case: 7:20-cv-00134-HRW Doc #: 19 Filed: 07/30/21 Page: 7 of 8 - Page ID#: 1384




evidence, the Court finds no error in this regard.

          Further, as Defendant points out, the RFC includes restrictions pertaining to Plaintiff’s

wrist and hands and none of the three jobs that the ALJ ultimately found he could perform

require more than frequent handling (or fingering) (Tr. 34). See Dictionary of Occupational

Titles (DOT) # 239.567-010, 1991 WL 672232 (office helper); #211.462-010, 1991 WL 671840

(cashier); #369.687-018, 1991 WL 673072 (folder).

          Finally, Plaintiff contends that the hypothetical posed to the VE did not adequately

describe his limitations and, as such, the ALJ improperly relied upon the VE’s testimony. The

Court finds that hypothetical questions posed complied with this circuit=s long-standing rule that

the hypothetical question is proper where it accurately describes a claimant=s functional

limitations. Varley v. Secretary of Health and Human Services, 820 F.2d 777, 779. (6th Cir.

1987). This rule is necessarily tempered by the requirement that the ALJ incorporate only those

limitations which he or she finds to be credible. Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1235 (6th Cir. 1993). In this case, the hypotheticals posed accurately

portray the RFC as formulated based upon the objective, credible medical evidence.

                                        III.   CONCLUSION

          The Court finds that the ALJ=s decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiff=s Motion for Summary

Judgment be OVERRULED and the Defendant=s Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.




                                                   7
Case: 7:20-cv-00134-HRW Doc #: 19 Filed: 07/30/21 Page: 8 of 8 - Page ID#: 1385




     This 30th day of July 2021.




                                      8
